City of San /s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 21, 2015

                                            No. 04-15-00674-CV

                                          Edgar MARKWARDT,
                                                Appellant

                                                       v.

                                       CITY OF SAN ANTONIO,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-11416
                                     Peter Sakai, Judge Presiding


                                               ORDER
       This is an accelerated appeal from the trial court’s order to a plea to the jurisdiction. The
notice of appeal was filed on October 29, 2015. Accordingly, the clerk’s record and reporter’s
record were due ten days later on November 9, 2015 — November 8, 2015 was a Sunday.1 See
TEX. R. APP. P. 26.1(b), 35.1(b) (requiring the clerk’s record in an accelerated appeal to be filed
within 10 days after the notice of appeal is filed). Neither the clerk’s record nor reporter’s record
have been filed.

        On November 23, 2015, the Clerk of this Court notified the trial court clerk and court
reporter that each is responsible for timely filing his/her respective record, and that the record is
late. The Clerk of this Court explained that if the record had not been filed because (1) the
appellant had failed to pay or make arrangements to pay the fee, or (2) the appellant was not
entitled to appeal without paying the fee, the trial court clerk or court reporter must file a
notification of late record stating such fact within ten days. Otherwise, the Clerk of this Court
warned that the record must be filed within ten days.

        On November 24, 2015, the trial court clerk filed a notification of late record, stating the
clerk’s record was not filed because appellant has not paid or made arrangements to pay the
clerk’s fee to prepare the record and appellant is not entitled to the record without paying the fee.
On December 18, 2015, appellant filed written proof of payment for the clerk’s record.



1 In an order dated November 30, 2015, we incorrectly stated the clerk’s record was due November 13, 2015.
       We, therefore, ORDER the trial court clerk to file the clerk’s record in this court on or
before January 5, 2016.

        The court reporter, however, has not timely filed a notification of late record, nor has she
filed the reporter’s record. We, therefore, ORDER the court reporter, Rhonda Hogan, to file the
reporter’s record in this court on or before January 5, 2016. If the reporter’s record is not
received by such date, an order may be issued directing her to appear and show cause why she
should not be held in contempt for failing to file the record.

        We further order the clerk of this court to serve copies of this order on the trial court
clerk, the court reporter, Ms. Rhonda Hogan, all counsel, and the trial court.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court